Citation Nr: 0610002	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-15 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
chronic schizophrenia, undifferentiated type, with depressive 
features, for the period June 7, 1989 through August 1, 2002.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from August 1975 to November 
1983.  

In an August 1996 decision, the Board of Veterans' Appeals 
(Board) granted service connection for the veteran's 
psychiatric disability.  In an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico, implemented the Board's 
decision assigning a  30 percent evaluation for chronic 
schizophrenia, undifferentiated type, with depressive 
features, effective June 7, 1989.   

In October 2000, the Board remanded the matter in order that 
further development be conducted.  By a March 2003 rating 
decision, the RO increased the veteran's evaluation for his 
service-connected chronic schizophrenia, undifferentiated 
type, with depressive features, to 100 percent disabling 
effective August 2, 2002, the date of a VA examination 
report.  The matter is now once again before the Board for 
disposition.      


FINDING OF FACT

The service-connected chronic schizophrenia, undifferentiated 
type, with depressive features, is manifested by total social 
and industrial inadaptability (total occupational and social 
impairment) for the period June 7, 1989 through August 1, 
2002.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for chronic 
schizophrenia, undifferentiated type, with depressive 
features, for the period June 7, 1989 through August 1, 2002, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including § 4.7 and Code 9204 (as in effect 
prior to November 7, 1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

				I.  Increased Evaluation 

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Given the foregoing, the veteran's disability 
evaluation must be considered for the period June 7, 1989 
through August 1, 2002, as a 100 percent evaluation is in 
effect from August 2, 2002.  
  
Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's chronic schizophrenia, undifferentiated type 
with depressive features, is rated under DC 9204.  Under the 
current version of DC 9204, a thirty percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.   

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9204 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

Finally, the Board notes that the revised rating criteria for 
mental disorders became effective on November 7, 1996.  See 
61 Fed. Reg. 52,695 (1996) (codified at 38 C.F.R. § 4.130 
(2005)).  

When regulations are changed during the course of the 
veteran's appeal, the presumption of non-retroactivity 
applies in the absence of expressed agency intent.  Landgraf 
v. USI Film Products, 511 U.S. 244 (1994); VAOPGCPREC 7-2003 
(VA must give effect to the court's explanation of the 
prevailing law).  

As a general matter, regulations that liberalize the criteria 
for entitlement to compensation may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits.  VAOPGCPREC 7-2003.  Likewise, the 
effective date of benefits awarded pursuant to a liberalizing 
regulation may be no earlier than the effective date of the 
regulation.  38 U.S.C.A. § 5110(g).  

In contrast, the regulations that restrict the bases for 
entitlement to a benefit might have disfavored retroactive 
effects in pending claims and would not apply retroactively 
in determining a claimant's entitlement to benefits, absent 
expressed agency intent.  VAOPGCPREC 7-2003.  

Prior to November 7, 1996, schizophrenia, undifferentiated 
type, was evaluated as 100 percent disabling where the active 
psychotic manifestations were of such extent, severity, 
depth, persistence or bizarreness as to produce total social 
and industrial inadaptability.  With lesser symptomatology 
such as to produce severe impairment of social and industrial 
adaptability, the disability was rated at 70 percent.  
Considerable impairment of social and industrial adaptability 
was rated as 50 percent disabling.  Definite impairment of 
social and industrial adaptability was rated as 30 percent 
disabling.  38 C.F.R. Part 4, DC 9204 (effective prior to 
November 7, 1996).  

The medical evidence includes a March 3, 1987 progress note 
stated that the veteran had had an episode of violence.  He 
was prescribed medication at the VA.  It was stated, though, 
that he continued to be depressed and continued having panic 
attacks.  A March 17, 1987 progress note stated that the 
veteran had not eaten for many days and that he slept with a 
machete in his bed.  The veteran reported that there were men 
at his home.  The examiner stated that the veteran did not 
speak with him.  The diagnosis was major depression with 
psychosis and panic disorder.  

A March 7, 1987 report from Dr. Ubaldo Bocanegra noted that 
the veteran spent most of his time lying in bed and that he 
needed some assistance in his personal hygiene.  Upon mental 
status examination, the veteran's appearance was stated to be 
clean and neat.  It was noted that there was no eye contact 
and that the veteran was uncooperative.  His mood was 
appropriate and his affect was congruent with the mood and 
was constricted.  His speech was not spontaneous.  There was 
no looseness of association, no flight of ideas, no pressure 
or speech, or blocking.  There were no crying spells.  He was 
not oriented in three spheres; when he was asked the person, 
place, and date he did not give an answer.  Nor did the 
veteran answer when asked memory questions.  The examiner 
stated that the veteran was uncooperative and negativistic 
during the interview.  The impression was factitious disorder 
with psychological symptoms.  In addition, the examiner noted 
multiple other disorders that needed to be ruled out.       

A March 26, 1987 psychiatric evaluation report by Dr. Vivian 
R. Bonilla stated that the veteran complained of insomnia, 
anxiety, depression, aggressive behavior at home, social 
withdrawal, apathy, and loss of interest in usual activity.  
The veteran also reported hearing voices and indicated that 
he got the feeling that there was someone behind him.  It was 
noted that the veteran took Haldol, Cogentin, Indocin, 
Corgard, Xanax, and Norpramin.  The examiner stated that the 
veteran's response to psychiatric treatment had been poor.  
It was noted that the veteran had been hospitalized at the 
Ponce Mental Health Center for three months in 1986.  The 
examiner stated that there was a history of suicide attempts, 
including trying to kill himself with gasoline three months 
prior.  It was stated that the veteran lived with his wife 
and their three children.  It was reported that the veteran 
stayed home, but did not perform any of the household tasks 
on a regular basis.  The veteran did not visit friends or 
relatives and no longer attended church.  The examiner stated 
that interpersonal relations with family members were 
affected, stating that he was very withdrawn and isolated at 
home.  It was also stated that his relationship with his 
neighbors was poor.  Upon mental status examination, the 
veteran was stated to have been dressed in casual clothes and 
his personal hygiene was stated to be fair.  The veteran 
avoided eye contact with the examiner.  He was not 
spontaneous in his responses to questions and his speech 
production was poor.  He was logical, coherent, and relevant.  
There was no evidence of looseness of associations.  There 
was no evidence of delusions of grandeur or persecution and 
there was no evidence of ideas of reference.  There was no 
history of suicidal ideas, but there was a history of suicide 
attempts.  There was no evidence of hallucinations, but there 
was a history of audiovisual hallucinations.  His mood was 
severely depressed.  He was alert and oriented in time, 
place, and person.  Concentration was poor, but remote memory 
was good.  The Axis I diagnosis was schizoaffective disorder.  

A June 1987 Form SSA-831-U5 listed a primary diagnosis of 
factitious disorder with psychological symptoms.  It was 
stated that the disability began July 9, 1986.  

An October 1987 VA progress note stated that the veteran had 
recently been hospitalized in a VA psychiatric ward for two 
weeks.  

A July 1988 VA progress note stated that the veteran 
complained of depression and visual hallucinations.  A May 
1989 VA progress note stated that the veteran was not 
suicidal or homicidal and that there was no evidence of 
hallucinations.  

A January 1990 VA psychiatric examination report noted that 
it was mentioned in the record that the veteran had been 
hospitalized in Ponce, but stated that there was no evidence 
of this.  It was stated that the veteran was admitted to the 
VA Medical Center in San Juan in 1987 because he referred 
homicidal ideas against a VA doctor and against his wife.  It 
was reported that the veteran looked down at the floor and 
never at the examiner.  It was mentioned that when he 
initially came into the office his spouse was speaking to him 
and he was following her commands and spoke back to her.  
However, it was emphasized that the veteran never spoke 
during the evaluation, despite being questioned in different 
manners.  It was stated that it was believed that the veteran 
had the capacity to speak when he wanted to and that there 
was a voluntary component to his behavior.  Diagnosis was 
deferred for lack of cooperation.

The veteran's private psychiatrist, Dr. Raul Correa Grau, 
testified at a February 1991 RO hearing.  He stated that he 
began to see the veteran in November 1990 and described the 
veteran as very sad.

An April 1991 VA psychiatric examination report indicated 
that the veteran completed high school, plus a year in 
computers.  It was stated that, during the interview, he 
always spoke while looking at the floor.  It was stated that 
a lot of hysterical components in his personality and 
behavior were observed.  His responses were basically 
organized, relevant, and coherent, but the content was very 
vague and unspecific.  There were no delusions.  There were 
some slight ideas of reference.  There were no overt suicidal 
or homicidal ideas.  It was indicated that he preferred to be 
isolated from everybody and the veteran reported sleeping 
poorly.  It was stated that the affect the veteran showed was 
basically adequate to the emotional content.  His mood 
appeared to be depressed.  He was oriented in person, place, 
and time.  Memory was grossly preserved, as was intellectual 
functioning.  His judgment was fair to poor and his insight 
appeared to be poor.  Diagnosis was deferred.       

A June 1991 Social and Industrial Field Survey Report stated 
that the veteran had a high school diploma and two years of 
accounting, but it was indicated that he was not working.  It 
was stated that the veteran looked down and never at the 
examiner.    

A December 1991 VA hospital summary report stated that the 
veteran was admitted due to auditory hallucinations and 
placement problems.  It was noted that he had threatened his 
spouse and that he had not been taking his medications 
adequately and was not taking care of himself.  

A September 1992 VA progress note stated that the veteran was 
cooperative, coherent, and relevant.  He was not suicidal or 
homicidal and there was no evidence of delusions of grandeur 
or persecution.  

An April 1993 VA progress note indicated that the veteran was 
refusing to change his clothes, take a bath, or cut his hair.  
It was stated that he was depressed over his divorce.  

In November 1994, Dr. Jose A. Juarez testified at a hearing 
at the San Juan RO.  He stated that the veteran lived with 
his parents and did not do anything at all.  He stated 
further that the veteran did not talk to anybody.  

An October 1996 VA mental disorder examination report noted 
that he had had psychiatric hospitalization in October 1987 
and December 1991.  It was stated that the veteran was 
prescribed Cogentin, Haldol, and Prozac.  It was noted that 
the veteran had been unemployed for over ten years; he 
reported that he had worked for a short time after service in 
a factory.  The veteran was stated to be clean, unshaven, and 
dressed in a somewhat disorganized manner.  He was alert and 
oriented times three.  He had some oddness of behavior and 
appearance.  His mood was depressed and his affect was 
blunted.  His attention, concentration, and memory were all 
stated to be fair.  His speech was clear, coherent, and very 
soft.  He was not hallucinating and he was not suicidal or 
homicidal.  His insight and judgment were fair and he 
exhibited good impulse control.  The Axis I diagnosis was 
schizophrenia, undifferentiated type, with depressive 
features.  A GAF score of 50 was listed.  

An October 1997 statement from Dr. Juarbe indicated that the 
veteran was suffering from a major and severe depression 
manifested by such symptoms as depressive mood, insomnia, 
poor personal hygiene, psychomotor retardation, death wishes, 
anorexia, anhedonia, lack of motivation, and no 
socialization.  It was then stated that the veteran was 
unable to work.  The prognosis was stated to be very poor and 
that substantial improvement was unlikely to occur.  

A May 1998 VA medical record stated that the veteran was 
always found to be depressed with a lack of energy or 
interest.  The examiner stated that he had faulty 
interpersonal relations and was reclusive.  It was also 
stated that the veteran had poor personal appearance, that he 
was loose in ideation, and had a congruent affect.  The 
examiner remarked that the veteran was not interested in his 
surroundings and that he spoke to himself.  Finally, it was 
noted that he was unable to work.  

A June 1999 VA medical record stated that the veteran was 
always found to be with poor personal hygiene and was 
described as "stinky."  It was also stated that he was 
paranoid, mistrustful, and suspicious.  He was stated to be 
loose in his ideation and had a flattened affect.  It was 
concluded that he was not a candidate for vocational 
rehabilitation, as the examiner stated that he was unable to 
work.  

A July 1999 VA mental disorders examination report stated 
that the veteran lived with his mother and that he was 
divorced.  The veteran reported that he forgot everything and 
that he stayed home all day.  He also reported that he lacked 
the desire to do anything, to include even maintaining 
personal hygiene.  Upon examination, the veteran was very 
smelly and unshaven.  He was alert.  He was oriented to self 
and place only.  He made no effort to give any information.  
His mood was very depressed and his affect was blunted.  His 
attention was fair, as was his concentration.  The examiner 
stated that the veteran kept no eye contact and that his 
memory was impaired.  His speech was clear and very soft.  He 
was not hallucinating and he was neither suicidal nor 
homicidal.  His insight and judgment were fair and he 
exhibited good impulse control.  It was noted that a Social 
and Industrial Field Survey was done on September 9, 1999.  
The Axis I diagnosis was schizophrenia, chronic, 
undifferentiated type.  A GAF score of 75 was listed.  The 
examiner stated that, as evidenced on the Social and 
Industrial Field Survey the veteran voluntarily exhibited an 
exaggerated disabled picture of himself, stating further that 
he purposely provided an incorrect address and gave false 
statements.  

As noted above, a Social and Industrial Field Survey was done 
on September 9, 1999.  The report stated that the veteran 
went up to the twelfth grade academically, and then enrolled 
in an electronics course.  However, it was stated that he did 
not end up with an academic degree.  It was stated that the 
veteran lived with his son.  He stated that he was divorced.  
The veteran stated that he forg0t events easily and that he 
had a difficult time concentrating.  He also stated that he 
heard voices, had difficulty sleeping, and that he remained 
at home most of the time.  The veteran's neighbors were 
interviewed and they stated that the veteran did not have any 
industrial activities.  They stated further that he was home 
most of the time and did not socialize much with them, but it 
was stated that he had good behavior in the community.  The 
veteran himself did not report any industrial activity since 
his separation from service.  

A January 2001 VA medical record described the veteran, in 
part, as delusional and referential, and that he had poor 
personal hygiene.  It was noted that he had loss of sexual 
drive and faulty interpersonal relations, and that he was 
forgetful.  The examiner stated that he had a facial 
expression of sadness, and a congruent affect with depressive 
mood.  Additionally, it was noted that he had occasional 
death wishes.  

An August 2002 VA mental disorders examination report noted 
that the veteran had not been involved in industrial 
activity, and has not worked, since his separation from 
service.  It was also noted that he separated from his wife 
eight years prior and was living with his mother.  The 
veteran reported that he had been feeling sad, depressed, 
with irritability, loss of interest for daily living 
activities, loss of energy, insomnia, an inability to feel 
pleasure, loss of interest in sex, inability to concentrate, 
feelings of worthlessness, anxiety, and increased tension.  
Upon mental status examination, the veteran was noted to be 
appropriately dressed with adequate hygiene.  He was not 
cooperative; he was guarded and angry.  He was not 
spontaneous and did not establish eye contact with the 
examiner.  He was fully aware of the interview situation and 
was in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.  His thought process 
was coherent and logical, and there was no looseness of 
association and no evidence of disorganized speech.  There 
was no evidence of delusions, hallucinations, or perceptual 
disorders.  He had no phobias, obsessions, and no suicidal 
ideas.  His mood was depressed, irritable, and sometimes 
hostile.  His affect was constricted.  He was oriented in 
person, place, and time.  His memory for recent, remote, and 
immediate events was intact.  His abstraction capacity was 
poor, as was his insight.  His judgment was fair.  The Axis I 
diagnosis was schizophrenia, undifferentiated type, with 
depressive features.  A GAF score of 50 was listed.  The 
examiner stated that there was evidence of a persistent, 
distressing, depressive, and irritable mood, and of a 
constricted affect with a poor abstraction capacity, poor 
judgment, and a poor insight.  The examiner then stated that, 
although the veteran was not psychotic at the time of the 
examination, it was his conclusion that the veteran had 
serious impairment in social and occupational functioning, 
which was limiting his capacity to get involved in a steady 
job.   

After reviewing the report of this examination, the RO 
assigned a 100 percent disability evaluation.  In comparing 
the findings on this examination with those findings reported 
on various examinations throughout the years while this claim 
was pending, it becomes apparent that there has been no real 
change in the level of disability.  The evidence, although 
conflicting at times, demonstrates overall that, due to his 
chronic schizophrenia, undifferentiated type, with depressive 
features, the veteran has had almost no social relationships 
and, additionally, that the severity of his schizophrenia 
symptoms has been shown to severely affect his industrial 
relationships to the point of total impairment.  In this 
regard, the Board stresses that the record reflects that the 
veteran has not worked at any time during the period of time 
in question.   

The April 1991 VA examination report stated that a lot of 
hysterical components in his personality and behavior were 
observed and it was indicated that he preferred to be 
isolated form everybody and the veteran reported sleeping 
poorly.  Also, Dr. Juarez testified at the November 1994 
hearing at the San Juan RO that the veteran lived with his 
parents and did not do anything at all.  Many subsequent 
medical reports noted that the veteran was unable to work and 
that he had no socialization.  These reports also noted that 
the veteran exhibited such symptoms as poor personal hygiene, 
depressed mood, anhedonia, and occasional death wishes.  
However, a July 1999 VA examination report stated that, as 
evidenced on the Social and Industrial Field Survey 
(conducted in September 1999), the veteran voluntarily 
exhibited an exaggerated disabled picture of himself, stating 
further that he purposely provided an incorrect address and 
gave false statements.  The Board stresses that it is 
essential in the evaluation of a disability that it be viewed 
in relation to its history and this assessment in 1999 was at 
odds with the other extensive medical evidence of record.      

Additionally, in evaluating the evidence in this case, the 
Board notes that the veteran's GAF score was listed as 50 in 
both the October 1996 and August 2002 VA examination reports, 
but was listed as 75 in the July 1999 VA examination report.  
Under DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, revised 
in 1994, (DSM-IV) (and also in the DSM-III), a GAF range from 
71 to 80 is indicative of symptoms which, if present, are 
transient and expectable reactions to psychological stressors 
(e.g., difficulty concentrating after family argument); no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  A GAF range of 41 to 50 is indicative of 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g. no friends, 
unable to keep a job).  

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether 
or not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  In addition, the probative value 
of medical evidence is based on the physician's knowledge 
and skill in analyzing the data, and the medical conclusion 
the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions 
are within the province of the Board.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993.)  In the instant matter, the 
Board has concluded that the findings in the July 1999 VA 
examination report are incongruous with those of other 
reports of record and, accordingly, has afforded it less 
probative weight.    

The Board acknowledges that some of the veteran's symptoms 
are different from, but consistent with those enumerated in 
the rating criteria for a 100 percent rating under 38 C.F.R. 
§ 4.130.  The United States Court of Appeals for Veterans 
Claims in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), 
noted the "such symptoms as" language in the rating 
criteria under 38 C.F.R. § 4.130 and held that "the use of 
the term "such as" demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with the regulation, to find the 
presence of all, most, or even some, of the enumerated 
symptoms is unsupported by a reading of the plain language of 
the regulation".   
    
Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the veteran's 
chronic schizophrenia, undifferentiated type, with depressive 
features, has more nearly resulted in total social and 
occupational impairment for the period June 7, 1989 through 
August 1, 2002 .  The evidence shows that the service-
connected schizophrenia produces total social and industrial 
inadaptability which warrants a 100 percent rating under the 
old criteria and, further, the total occupational and social 
impairment would also warrant a 100 percent rating under the 
new criteria.  38 C.F.R. Part 4, Code 9204.  The Board, 
therefore, grants a 100 percent schedular rating for chronic 
schizophrenia, undifferentiated type, with depressive 
features, for that period.  

					II.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law redefined the obligations of VA 
with respect to the duty to provide notice and assistance.  
In view of the total grant of benefits in this case, it would 
serve no useful purpose to discuss whether there was 
compliance with VCAA as any deficiency would be of no 
consequence to the ultimate outcome.      


ORDER

A 100 percent schedular evaluation for chronic schizophrenia, 
undifferentiated type, with depressive features, for the 
period June 7, 1989 through August 1, 2002, is granted, 
subject to the regulations governing the payment of monetary 
awards.  



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


